
	
		I
		112th CONGRESS
		1st Session
		H. R. 3457
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Israel (for
			 himself, Mr. Grijalva,
			 Mr. Ryan of Ohio,
			 Mr. Bishop of New York, and
			 Ms. DeGette) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To require ingredient labeling of certain consumer
		  cleaning products, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cleaning Product Right to Know Act of
			 2011.
		2.Cleaning products
			 labeling requirement
			(a)Labeling
			 requirementBeginning 1 year
			 after the date of enactment of this Act, a cleaning product manufactured for
			 sale, offered for sale, distributed in commerce, or imported to the United
			 States after such date shall bear a label on the product’s container or
			 packaging with a complete and accurate list of all the product’s ingredients,
			 including the individual ingredients in dyes, fragrances, and preservatives.
			 Ingredients shall be listed in accordance with the following:
				(1)Each ingredient
			 shall be listed by the name assigned to it by the International Nomenclature of
			 Cosmetic Ingredients. If there is no such name, by the name assigned to it by
			 the International Union of Pure and Applied Chemistry. If there is no such
			 name, the ingredient may be listed by its common chemical name.
				(2)Ingredients shall be listed in descending
			 order of predominance in the product by weight, other than ingredients that
			 constitute less than 1 percent of the product, which may be listed at the end
			 in any order.
				(b)Exemptions
				(1)Exemption for
			 undetectable ingredientsThe Commission may exempt from the
			 labeling requirement an ingredient that is present in a cleaning product at
			 such low levels that detection of the ingredient in the product is not
			 technologically feasible.
				(2)Exemption for
			 ingredients constituting trade secrets
					(A)In
			 generalAn ingredient may be exempt from the labeling
			 requirements of this section if the manufacturer demonstrates to the Commission
			 that such ingredient is a trade secret, as determined by the Commission under
			 subparagraph (D), based on a claim submitted by the manufacturer under
			 subparagraph (B). An exemption for an ingredient under this paragraph shall be
			 for a period of 5 years, after which the manufacturer may again submit a claim
			 for an additional 5-year exemption.
					(B)Claims of trade
			 secrecyA manufacturer making a claim that an ingredient is a
			 trade secret shall file such claim with the Commission. Such claim shall
			 contain—
						(i)the identity of the person making the
			 claim;
						(ii)a
			 brief description of the information for which trade secret protection is being
			 claimed;
						(iii)the period of
			 time for which trade secret protection is claimed and a justification for the
			 period selected;
						(iv)the
			 extent to which the information is known by employees or others involved with
			 the facility or business, and whether or not those individuals with knowledge
			 are bound by non-disclosure agreements;
						(v)the
			 extent to which the information is known outside of the facility or business of
			 the person, and whether or not individuals with such knowledge are bound by
			 non-disclosure agreements;
						(vi)the
			 measures taken to restrict access to and safeguard the information, and whether
			 or not the person plans to continue utilizing such measures;
						(vii)copies of, or
			 references to, any pertinent confidentiality determinations previously made by
			 any public agencies;
						(viii)the estimated
			 dollar value of the claimed information to the person’s facility or business,
			 and to that person’s competitors;
						(ix)the
			 amount of effort or money expended by the person’s facility or business in
			 developing the information;
						(x)the
			 ease or difficulty with which the information could be properly acquired,
			 duplicated or reverse-engineered by others;
						(xi)a
			 description of the nature and extent of substantial harm that would be caused
			 if the information were made public, including an explanation of the causal
			 relationship between disclosure and the harmful effects claimed;
						(xii)the signature of
			 the person’s general counsel or other executive with knowledge of the
			 preparation of the substantiating information certifying under penalty of
			 perjury, based upon the knowledge and belief of the signatory, that—
							(I)the substantiating
			 information is true, accurate, and complete;
							(II)the information
			 for which trade secret protection is claimed is not otherwise publicly
			 available; and
							(III)there is a
			 reasonable basis to assert trade secret protection for the information so
			 claimed; and
							(xiii)the name,
			 mailing address, telephone number and email address of the individual to be
			 contacted if any additional information is needed by the Commission to make a
			 determination.
						(C)LimitationNo
			 ingredient may be claimed as a trade secret if such ingredient—
						(i)is
			 publicly know to be in the product;
						(ii)can
			 be discovered through a standard process of reverse engineering;
						(iii)is
			 a hazardous substance within the meaning of section 2(f) of the Federal
			 Hazardous Substances Act (15 U.S.C. 1261(f)); or
						(iv)is a substance—
							(I)meeting the
			 criteria for category 1 or category 2 for any of the toxicity endpoints
			 established by the Globally Harmonized System for the Classification and
			 Labeling of Hazardous Substances that causes an adverse effect that has been
			 demonstrated in humans or other exposed organisms; or
							(II)for which the
			 weight of evidence (such as demonstration of an adverse effect, laboratory
			 studies, or data for a chemical from the same chemical class that exhibits that
			 adverse effect) demonstrates the potential for an adverse effect in humans or
			 other exposed organisms, including actual or potential effects of exposure to
			 the chemical substance or mixture on mortality, morbidity, including
			 carcinogenesis, reproduction, growth and development, the immune system, the
			 endocrine system, the brain or nervous system, other organ systems, or any
			 other biological functions in humans or nonhuman organisms.
							(D)CPSC
			 determinationAs promptly as practicable after receiving the
			 information submitted by a manufacturer, the Commission shall make a
			 determination on the basis of such information as to whether the ingredient is
			 a legitimate trade secret and shall notify the manufacturer of its
			 determination.
					(c)Treatment under
			 the FHSAA cleaning product that is not in conformity with the
			 labeling requirements of subsection (a) and not exempt from such requirements
			 pursuant to subsection (b) shall be treated as a substance defined in section
			 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)) for purposes
			 of such Act.
			(d)No effect on
			 existing labeling requirementsNothing in this Act shall be interpreted as
			 having any effect on any labeling requirements in effect before the date of
			 enactment of this Act as described in section 2(p) of the Federal Hazardous
			 Substances Act (15 U.S.C. 1261(p)).
			(e)Rulemaking
			 AuthorityThe Commission may issue such regulations it determines
			 necessary to provide for the effective enforcement of this Act, and shall
			 consult with the Administrator of the Environmental Protection Agency as
			 necessary.
			3.Public right to
			 know petition
			(a)PetitionAny person may submit a petition to the
			 Commission alleging that a cleaning product available in interstate commerce
			 does not satisfy the labeling requirements of this Act.
			(b)Action by the
			 CommissionThe Commission shall notify a petitioner of the
			 receipt of a petition within 30 days after receipt of such petition. The
			 Commission shall investigate the claims made by the petition and make a
			 determination as to the validity of such claims within 180 days after
			 acknowledging the receipt of such petition. If the Commission sustains the
			 claim or claims made by the petition, the Commission shall initiate the proper
			 enforcement actions required by law.
			(c)RegulationsThe
			 Commission may issue such regulations as it determines necessary to require
			 that petitions include a reasonable evidentiary basis for the claims made
			 therein.
			4.Required internet
			 disclosure
			(a)Manufacturer
			 DisclosureEach manufacturer
			 of a cleaning product shall make available in a clear and conspicuous location
			 on the website of such manufacturer, if the manufacturer maintains a website, a
			 complete list of each of the manufacturer’s cleaning products’ ingredients not
			 later than 6 months after the date of enactment of this Act.
			(b)Content and
			 requirements of disclosureThe disclosure required by subsection (a)
			 shall—
				(1)name and list the
			 product’s ingredients in the manner prescribed in section 3;
				(2)be reviewed every
			 120 days and revised as necessary to reflect changes to cleaning
			 products;
				(3)include the
			 appropriate Chemical Abstract Services number for each ingredient;
				(4)identify any
			 potential adverse health effect of each ingredient in the cleaning product and
			 use the appropriate signal word or hazard descriptor as prescribed in section
			 2(p) of the Federal Hazardous Substances Act (15 U.S.C. 1261(p)); and
				(5)be sortable by
			 product, ingredient, adverse health effect, and other categories as determined
			 by the Commission.
				(c)Commission
			 DisclosurePromptly after the
			 date set forth in subsection (a), the Commission shall provide on the website
			 of the Commission a web page that aggregates the information made available by
			 manufacturers under such subsection and that allows users to compare products
			 made by different manufacturers. Such web page shall be reviewed every 6 months
			 and revised as necessary to reflect changes to cleaning products.
			(d)Language
			 accessibilityThe disclosures required to be made on a website or
			 web page subject to this section shall be available in English, Spanish, and
			 any other language the Commission determines necessary to ensure that users of
			 a cleaning product in the United States are informed as to the complete list of
			 the product’s ingredients and potential adverse health effects.
			5.Enhanced
			 penaltiesSection 5(c)(1) of
			 the Federal Hazardous Substances Act (15 U.S.C. 1264(c)(1)) is amended by
			 striking $15,000,000 and inserting
			 $30,000,000.
		6.ReportingNot later than 2 years after the date of
			 enactment of this Act and every 2 years thereafter, the Commission shall
			 prepare a report on compliance with the labeling requirement of this Act and
			 the enforcement activities of the Commission, and shall transmit such report to
			 Congress and make it publicly available on the Internet.
		7.PreemptionNothing in this Act affects the right of a
			 State or political subdivision of a State to adopt or enforce any regulation,
			 requirement, or standard of performance that is different from, or in addition
			 to, a regulation, requirement, liability, or standard of performance
			 established pursuant to this Act unless compliance with both this Act and the
			 State or political subdivision of a State regulation, requirement, or standard
			 of performance is impossible, in which case the applicable provision of this
			 Act shall control.
		8.DefinitionsIn this Act:
			(1)Adverse health
			 effectThe term adverse
			 health effect means a chemical or biochemical change, anatomic change,
			 or functional impairment, or a known precursor to such a change or impairment,
			 that—
				(A)has the potential
			 to impair the performance of an anatomic structure of a vital system of an
			 organism or progeny of an organism;
				(B)causes
			 irreversible change in the homeostasis of an organism;
				(C)increases the
			 susceptibility of an organism or progeny of an organism to other chemical or
			 biological stressors or reduces the ability of an organism or progeny of an
			 organism to respond to additional health or environmental challenges; or
				(D)affects, alters,
			 or harms the environment such that the health of humans or other organisms is
			 directly or indirectly threatened.
				(2)Air care
			 productThe term air care product means a chemically
			 formulated consumer product designed to clean and freshen air or to deodorize
			 and neutralize unwanted odors in the indoor air, including solid gels, air
			 freshener spray, an outlet or battery operated air freshener, a hanging car air
			 freshener, and a potpourri product.
			(3)Automotive
			 productThe term automotive product means a
			 chemically formulated consumer product designed to maintain the appearance of a
			 motor vehicle, but does not include automotive paint or a paint repair
			 product.
			(4)Cleaning
			 productThe term cleaning product means any product
			 used primarily for commercial, domestic, or institutional cleaning purposes,
			 including an air care product, automotive product, disinfectant (except as
			 provided in subparagraph (B)), and polish or floor maintenance product. Such
			 term shall not include—
				(A)any drug or
			 cosmetics, including a personal care items such as toothpaste, shampoo, and
			 hand soap; or
				(B)a product labeled,
			 advertised, marketed, and distributed for use only as a pesticide, as defined
			 by section 2(u) of the Federal Insecticide, Fungicide and Rodenticide Act (7
			 U.S.C. 136(u)), including a disinfectant intended for use solely on critical or
			 semi-critical devices as described by such section.
				(5)CommissionThe
			 term Commission means the Consumer Product Safety
			 Commission.
			(6)IngredientThe
			 term ingredient means a chemical in a cleaning product,
			 including—
				(A)a chemical that
			 provides a technical or functional effect;
				(B)a chemical that
			 has no technical or functional effect but is present by reason of having been
			 incorporated into the cleaning product as an ingredient of another
			 chemical;
				(C)a processing aid
			 that is present by reason of having been added to a cleaning product during the
			 processing of such cleaning product;
				(D)any substance that
			 is present by reason of having been added to a cleaning product during
			 processing for its technical or functional effect;
				(E)any contaminant
			 that may leach from container materials or form via reactions over the shelf
			 life of a cleaning product and that may be present at levels where detection is
			 technologically feasible;
				(F)with respect to a
			 fragrance or preservative, each individual component part of the fragrance or
			 preservative by its individual name; and
				(G)any individual
			 component of a petroleum-derived, animal-derived, or other ingredient that the
			 Commission determines be considered an ingredient.
				(7)Polish or floor
			 maintenance productThe term polish or floor maintenance
			 product means a chemically formulated consumer product designed to
			 polish, protect, or maintain furniture, floors, metal, leather, or other
			 surfaces, including polish, wax, and restorer.
			
